 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL III
   KURT A. DIDIER
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          Case No.: 1:17-CR-00081 DAD-BAM
12
                 Plaintiff,                             JOINT MOTION FOR THE DEPOSIT OF
13                            v.                        FUNDS INTO THE COURT’S DEPOSIT FUND;
                                                        AND ORDER THEREON
14   LETICIA C. BEDOLLA,
                                                        [No Hearing Requested]
15               Defendant.
16

17
            Plaintiff United States of America and defendant Leticia C. Bedolla through their authorized
18

19 representatives (the Movants), hereby move for an order authorizing Defendant to deposit $105,847.00

20 into the court’s deposit fund pending the outcome of this criminal prosecution. This Motion is based on

21 the following grounds:

22
            1.     On March 30, 2017, a federal grand jury returned an indictment charging Defendant with
23
     Aiding and Assisting in the Preparation and Presentation of a False and Fraudulent Tax Return (Counts
24
     1-16) in violation of 26 U.S.C. § 7206(2). ECF No. 1.
25
            2.     The Movants have a negotiated resolution of the case as memorialized by their signed
26
27 plea agreement dated October 5, 2018 (the Plea Agreement). Pursuant to the Plea Agreement, the

28 Movants agree that Defendant owes her victim $105,747.00 in restitution and that Defendant shall pay



30
 1 the restitution amount plus a $100 special assessment as set forth below.

 2          The Movants thus agree that:
 3
            1.      Defendant shall pay the $105,747.00 restitution plus the $100 special assessment (the
 4
     Deposit) by October 31, 2018 to the clerk of court as specified in the accompanying order. The Deposit
 5
     shall remain in the Court’s deposit fund pending Defendant’s sentencing in this case, or upon further
 6

 7 order of the Court.

 8          2.      The Deposit shall, upon sentencing, be applied towards the restitution in the order stated

 9 in the Schedule of Payments section of the Judgment in a Criminal Case.

10
                                                          Respectfully submitted,
11
     FOR THE UNITED STATES:                               MCGREGOR W. SCOTT
12                                                        United States Attorney
     Dated: October 31, 2018
13

14                                                By:     /s/ Henry Z. Carbajal
                                                          HENRY Z. CARBAJAL
15
                                                          KURT A. DIDIER
16                                                        Assistant United States Attorneys

17 FOR DEFENDANT LETICIA C. BEDOLLA:

18
     Dated: October 24, 2018                              /s/ Leticia C. Bedolla
19                                                        LETICIA C. BEDOLLA
20
     APPROVED AS TO FORM AND CONTENT:
21

22 Dated: October 30, 2018
                                                          /s/ Nicholas A. Capozzi_________________
23                                                       NICHOLAS ANTHONY CAPOZZI
                                                         Attorney for Defendant
24

25

26
27

28

                                                         2
30
 1                                                 ORDER

 2          The Court, having reviewed the court files and the Movants’ Joint Motion for Deposit of Funds

 3 into the Court’s Deposit Fund, and good cause appearing therefrom, hereby GRANTS the Motion.

 4 Accordingly, IT IS ORDERED that:

 5          1.     Defendant Leticia C. Bedolla shall deliver a cashier’s or certified check to the Clerk of

 6 Court by October 31, 2018 in the amount of $105,847.00, representing the $105,747.00 restitution

 7 amount plus the $100 special assessment.

 8          2.     Defendant shall make the check payable to the Clerk of Court and, in the note section of
 9 the check, state the case name and number (US v. Bedolla, Case No. 1:17-cr-00081-DAD-BAM).

10 Defendant shall deliver the check to the Clerk of Court, Robert E. Coyle Federal Courthouse, Room

11 1501, 2500 Tulare Street, Fresno, CA 93721.

12          3.     Upon receipt, the Clerk shall promptly DEPOSIT Defendant’s $105,847.00 payment into
13 the Court’s deposit fund.

14          4.     Once the imposed judgment is entered and docketed, the Deposit shall then be transferred
15 to the Defendant’s criminal case.

16          5.     Unless the Court orders otherwise, the Deposit shall, upon transferring the Deposit, be
17 applied towards the assessment and restitution in the order stated in the Schedule of Payments section of

18 the Judgment in a Criminal Case.

19
     IT IS SO ORDERED.
20
        Dated:    October 31, 2018
21                                                    UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28

                                                        3
30
